    Case 8:19-cv-02523-TPB-AAS Document 95 Filed 12/11/20 Page 1 of 4 PageID 599


                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

STEWART ABRAMSON,

        Plaintiff,

v.                                                          Case No. 8:19-cv-2523-T-60AAS

FEDERAL INSURANCE COMPANY,
BAY AREA HEALTH, LLC, and
0995316 B.C. LTD., d/b/a
XENCALL,

      Defendant.
________________________________/

                     AMENDED 1 ORDER DENYING MOTION TO DISMISS

        This matter is before the Court on “Defendant Federal Insurance Company’s

Supplemental Motion to Dismiss Plaintiff’s Amended Class Action Complaint Based on

Lack of Subject Matter Jurisdiction and Incorporated Memorandum of Law,” filed

November 10, 2020. (Doc. 82). Plaintiff filed his response in opposition on December 8,

2020. (Doc. 90). 2 After reviewing the motion, response, court file, and record, the Court

finds as follows:

                                            Background 3

        On August 1, 2019, Plaintiff received a telephone call from Defendant Bay Area

Health (“Bay Area”). When Plaintiff answered the phone, a pre-recorded message played



1 The Order is amended to clarify and reflect that the motion to dismiss (Doc. 82) was filed by Defendant
Federal Insurance, not Defendant 0995316 B.C. LTD. d/b/a XenCall.
2 On June 15, 2020, the Court stayed this case after Defendant Bay Area Health LLC filed a notice of

suggestion of bankruptcy. The case was partially reopened on September 30, 2020.
3 The Court accepts as true the facts alleged in the complaint for purposes of ruling on the pending

motion to dismiss. See Erickson v. Pardus, 551 U.S. 89, 94 (2007) (“[W]hen ruling on a defendant’s
motion to dismiss, a judge must accept as true all of the factual allegations contained in the
complaint.”). The Court is not required to accept as true any legal conclusions couched as factual
allegations. See Papasan v. Allain, 478 U.S. 265, 286 (1986).

                                              Page 1 of 4
 Case 8:19-cv-02523-TPB-AAS Document 95 Filed 12/11/20 Page 2 of 4 PageID 600


that advertised health insurance. After Plaintiff clicked through the prompts, he was

connected with Bay Area employee Brian Park, who indicated that Bay Area was selling

insurance policies provided by Federal Insurance Company (“Federal Insurance”).

Plaintiff was neither a customer of Bay Area nor Federal Insurance and had not consented

to receive telemarketing calls prior to receiving the call.

       On October 10, 2019, Plaintiff filed a class-action lawsuit against Federal

Insurance and Bay Area alleging they violated § 227(b) of the Telephone Consumer

Protection Act (“TCPA”) by initiating illegal telemarketing calls to Plaintiff and other non-

consenting individuals. On April 22, 2020, Plaintiff filed an amended complaint adding

XenCall as a Defendant, alleging XenCall also violated the TCPA by providing Bay Area

the technology to make these calls. (Doc. 47). Federal Insurance now moves to dismiss

the amended complaint.

                                       Legal Standard

       Under Rule 12(b)(1), the plaintiff bears the burden to establish the district court’s

subject matter jurisdiction. See, e.g., Thompson v. McHugh, 388 F. App’x 870, 872 (11th

Cir. 2010). A party may attack subject matter jurisdiction through a facial attack or a

factual attack. Scarfo v. Ginsberg, 175 F.3d 957, 960 (11th Cir. 1999) (citing Lawrence v.

Dunbar, 919 F.2d 1525, 1529 (11th Cir. 1990)). “Facial attacks . . . ‘require the court

merely to look and see if the plaintiff has sufficiently alleged a basis of subject matter

jurisdiction, and the allegations in [plaintiff’s] complaint are taken as true for the

purposes of the motion.’” Id. (quoting Lawrence, 919 F.2d at 1529). Alternatively,

“[f]actual attacks challenge ‘the existence of subject matter jurisdiction in fact,

irrespective of the pleadings, and matters outside of the pleadings, such as testimony and

affidavits, are considered.’” Id. (quoting Lawrence, 919 F.2d at 1529).


                                           Page 2 of 4
 Case 8:19-cv-02523-TPB-AAS Document 95 Filed 12/11/20 Page 3 of 4 PageID 601


                                          Analysis

       In its motion, Federal Insurance argues the Court lacks subject matter jurisdiction

over the matter. Federal Insurance’s argument rests solely on its interpretation of a

recent Supreme Court case decided in July 2020: Barr v. Am. Ass’n of Pol. Consultants,

Inc., 140 S. Ct. 2335, 2347 (2020) (“AAPC”). In AAPC, the Supreme Court held that §

227(b) of the TCPA, which permitted robocalls “solely to collect a debt owed to or

guaranteed by the United States,” while leaving robocalls involving other types of content

subject to the TCPA’s prohibitions, resulted in an unconstitutional content-based

restriction on free speech. Id.; see also 47 U.S.C. § 227(b)(1)(iii). The Supreme Court also

held, however, that the invalid section could be severed from the statute. Barr, 140 S. Ct.

at 2356. Federal Insurance contends that this holding precludes Plaintiff from bringing

claims under the remainder of § 227(b).

       The Court finds this argument unpersuasive. Although Federal Insurance cites

two cases supporting its arguments, the vast majority of cases this Court has reviewed

conclude that parties may continue to bring claims under the portions of § 227(b)

unaltered by AAPC. See, e.g., Buchanan v. Sullivan, No. 8:20-CV-301, 2020 WL 6381563,

at *3 (D. Neb. Oct. 30, 2020); Schmidt v. AmerAssist A/R Sols. Inc., No. CV-20-00230-

PHX-DWL, 2020 WL 6135181, at *4 n.2 (D. Ariz. Oct. 19, 2020); Lacy v. Comcast Cable

Communications, LLC, No. 3:19-cv-05007-RBL, 2020 WL 4698646, at *1 (W.D. Wash. Aug.

13, 2020); Komaiko v. Baker Techs., Inc., No. 19-cv-03795-DMR, 2020 WL 5104041, at *2

(N.D. Cal. Aug. 11, 2020); Burton v. Fundmerica, Inc., No. 8:19-CV-119, 2020 WL 4504303,

at *1 n.2 (D. Neb. Aug. 5, 2020). The Court finds these decisions persuasive and adopts

their reasoning and analysis. Federal Insurance’s motion to dismiss for lack of subject

matter jurisdiction is denied.


                                          Page 3 of 4
 Case 8:19-cv-02523-TPB-AAS Document 95 Filed 12/11/20 Page 4 of 4 PageID 602


      Accordingly, it is

      ORDERED, ADJUDGED, and DECREED:

   (1) “Defendant Federal Insurance Company’s Supplemental Motion to Dismiss

      Plaintiff’s Amended Class Action Complaint Based on Lack of Subject Matter

      Jurisdiction and Incorporated Memorandum of Law” (Doc. 82) is DENIED.

      DONE and ORDERED in Chambers, in Tampa, Florida, this 11th day of

December, 2020.




                                            TOM BARBER
                                            UNITED STATES DISTRICT JUDGE




                                      Page 4 of 4
